 TEXAS CITY CHEMICALS, INC.115for the unit described above, which the Board, under such circum-stances, finds to be appropriate for purposes of collective bargaining.In the event a majority vote for the Intervenor, the Board finds the ex-isting unit to be appropriate and the Regional Director will issuea certification of results of election to such effect.[Text of Direction of Election omitted from publication.]CHAIRMAN FARMER took no part in the consideration of the aboveDecision and Direction of Election.TEXASCITYCHEI<IICALS,INC.andGALVESTON METAL TRADESCOUNCIL,AFL,PETITIONERandOILWORKERS INTERNATIONALUNION, CIO.Case No. 39-RC-691.July9,1594Supplemental Decision,Order,and Second Direction of ElectionPursuant to a Decision and Direction of Election issued herein onJanuary 28, 1954,1 an election by secret ballot was conducted onFebruary 26, 1954, under the direction and supervision of the RegionalDirector for the Sixteenth Region, among employees in the unitfound appropriate by the Board.Following the election, the partieswere furnished a tally of ballots.The tally shows that of approxi-mately 89 eligible voters, 89 cast valid ballots, of which 1 were forthe Petitioner, 30 were for the Intervenor, and 48 were cast againstthe participating labor organizations.There were 4 challengedballots, which are not sufficient in number to affect the results of theelection.On March 4, 1954, the Intervenor filed timely objections to conductallegedly affecting the results of the election.The Intervenorobjected to the election on the grounds that (1) during the periodprior to the election the Employer sponsored, established, and domi-nated an Employees' Council with which the Employer met and dis-cussed matters of hours, wages, and working conditions; and (2)within the 24-hour period immediately preceding the election, theEmployer sponsored a dinner for all its employees at a restaurantnear Texas City, Texas, where the Employer's plant is located andthat at this dinner an officer of the Employer made a speech to theassembled employees in which he made various promises of benefitsto the employees, contingent on their voting against the Intervenor.iNot reported in printed volumes of Board Decisions and Orders109 NLRB No. 13.3P481 1-m a-vol 109-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn accordance with the Board's Rules and Regulations, the ActingRegional Director for the Sixteenth Region conducted an investi-gation and, on April 13, 1954, issued and duly served upon the partieshis report on objections.As to the first objection, the Acting Regional Director found inhis report that the Employees' Council had been in operation priorto the issuance of the notice of hearing herein on November 10, 1953,and that the Employer's conduct with regard to the Employees' Coun-cil could not therefore constitute a basis for setting aside the election.2As no exception was taken, we hereby adopt this finding and con-clusion.As to the Intervenor's second objection, the Acting Regional Direc-tor found that an Employer-sponsored dinner was held off the Em-ployer's premises within the 24-hour period immediately precedingthe election; that the Employer invited all its employees, togetherwith members of their families, to attend the dinner; that attendanceat the dinner was voluntary; that a speech was made at the dinnerby an cfficer of the Employer asserting, in effect, that the employeeshad nothing to gain by joining a union; that the speech did not-con-tain any threat of reprisal or promise of benefits; and that 14 em-ployees who normally worked on the Employer's 3 to 11 p. m. shiftwere excused from work to give them an opportunity to attend thedinner, but were paid as if they had worked.As no exception wastaken to these findings, we hereby adopt them..The Acting Regional Director recommended that the election beset aside if the Board found that the fact that the 14 employees men-tioned above were paid for time not worked on the night of the dinnerrendered the speech one given "on company time" within the meaningof the Board's rule established in thePeerless Plywoodcase.3Noexception was taken to this recommendation.We find that the speech in this case was made on company timewithin the meaning of thePeerless Plywoodrule, because of the com-pensation paid late shift employees who attended the dinner.Asthere is no question that the speech was an electioneering speech anditwas made less than 24 hours before the scheduled time for con-ducting the election, we shall set aside the election herein and directa new election.[The Board set aside the election held on February 26, 1954.][Text of Second Direction of Election omitted from publication.]s The Great Atlantic &Pacific Tea Company,101 NLRB 1118.Peerless Plywood Company,107 NLR$ 427.